Citation Nr: 0841598	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-21 734	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in Atlanta, 
Georgia.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.

This case was previously before the Board in April 2006, when 
it was remanded for additional development.  The case was 
returned to the Board in October 2008.

For the reasons set forth below, this appeal is again being 
REMANDED.  VA will notify the veteran if further action is 
required on his part.


REMAND

When this case was remanded in April 2006, the Board 
requested, among other things, that the veteran be asked to 
provide a release for records from Milledgeville Oconee 
Regional Medical Center, dated in February 2000.  The Board 
also requested that efforts be made to obtain copies of any 
records pertaining to treatment the veteran may have received 
for hepatitis C and/or cirrhosis of the liver at the VA 
Medical Center (VAMC) in Augusta, Georgia during the period 
from January 1, 1999 to July 17, 2001.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the agency of 
original jurisdiction (AOJ) wrote to the veteran in April 
2007 and offered him the option of providing a release for 
records from Milledgeville Oconee Regional Medical Center, 
the letter he received referred to treatment at that facility 
in September, rather than February, 2000.  In addition, while 
the AOJ obtained additional treatment records from the VAMC 
in Augusta, Georgia-some of which are dated as early as June 
4, 2001-it is not entirely clear from the claims file that 
the AOJ exhausted efforts to obtain records of still earlier 
treatment.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

Evidence added to the claims file since April 2006 shows that 
the veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  Thus far, it does not 
appear that any attempt has been made to obtain a complete 
copy of the medical records underlying the SSA's award.  
Because the records from SSA could contain information 
pertinent to the present appeal, efforts should be made to 
procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187-188 (2002) (absent review, the possibility that 
SSA records could contain relevant evidence cannot be 
foreclosed).

Records of the veteran's VA treatment were last obtained in 
March 2007.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  The Board 
also finds that it would be helpful to have the veteran re-
examined, inasmuch as it has been more than four years since 
his last formal VA examination.  38 C.F.R. § 3.327 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
any additional records of private treatment 
that may be relevant to his appeal, 
including records from Milledgeville Oconee 
Regional Medical Center, dated in February 
2000, which reportedly show that he has had 
diffuse abdominal and pelvic ascites.  If he 
provides appropriate release(s), make 
efforts to obtain the records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The additional evidence 
obtained, if any, should be associated with 
the claims file.

2.  Obtain copies of any records pertaining 
to treatment the veteran may have received 
for hepatitis C and/or cirrhosis of the 
liver at the VAMC in Augusta, Georgia for 
the period from January 1, 1999 to June 4, 
2001, including, but not limited to, any and 
all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization, whether 
or not they have been archived, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  All efforts to obtain the evidence 
should be fully documented in the claims 
file, and the evidence obtained, if any, 
should be associated with the record on 
appeal.

3.  Obtain copies of any records pertaining 
to treatment the veteran may have received 
for hepatitis C and/or cirrhosis of the 
liver at the VAMC in Augusta, Georgia for 
the period on and after February 2, 2007, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination for purposes of 
assessing the severity of impairment(s) 
attributable to hepatitis.  The examiner 
should review the claims file, examine the 
veteran, conduct any testing deemed 
necessary, and fully describe any and all 
functional deficits associated with the 
veteran's service-connected hepatitis.  The 
examiner should specifically indicate 
whether the veteran suffers from related 
fatigue, malaise, or anorexia and, if so, 
whether those symptoms are daily or 
intermittent; whether dietary restriction or 
continuous medication is required; whether 
there is associated weight loss and, if so, 
whether the loss is best characterized as 
minor or substantial; whether there are 
other indications of malnutrition; whether 
there is associated weakness and, if so, 
whether it is generalized in nature; whether 
his condition is manifested by portal 
hypertension, splenomegaly, hepatomegaly, 
and abdominal pain; whether it manifested by 
ascites, hepatic encephalopathy, hemorrhage 
from varices, or portal gastropathy (erosive 
gastritis) and, if so, whether those 
manifestations are refractory to treatment; 
whether there is persistent jaundice; 
whether he has had periods of acute signs or 
symptoms of hepatitis severe enough to 
require bed rest and treatment by a 
physician and, if so, how often those 
periods have occurred; and whether he has 
near-constant debilitating symptoms.  A 
complete rationale should be provided for 
all opinions expressed.

6.  Thereafter, take adjudicatory action on 
the matter here on appeal.  In so doing, 
consider whether the veteran is entitled to 
a higher rating for hepatitis C under 
38 C.F.R. § 4.114, Diagnostic Code 7312, 
based on sequelae.  If any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, the current 
version of 38 C.F.R. § 3.159.  See Notice 
and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (now codified at 38 C.F.R. § 3.159)).
 
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

